Citation Nr: 1122319	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-22 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond June 14, 2008.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran served on active duty from January 1996 to June 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a determination from the VA Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran was separated from service on June 13, 1998.

2.  The Veteran was awarded Chapter 30 VA educational assistance benefits with a delimiting date of June 14, 2008; this date was 10 years from the date of the Veteran's discharge from active service.

3.  The Veteran was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.


CONCLUSION OF LAW

The criteria for an extension of the Veteran's delimiting date for Chapter 30, Title 38, United States Code, educational assistance benefits beyond June 14, 2008 are not met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7050, 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (20010.  There are instances in which the VCAA has been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)).  In this case, the Veteran is seeking benefits under Chapter 30.  Additionally, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, the Board finds that no action is necessary under the VCAA.

The Veteran served on active duty from January 1996 to June 1998.  His separation date from service was June 14, 1998.  In December 2004, the Veteran applied for Chapter 30 VA educational benefits.  Although the actual award letter is not of record, there is correspondence from VA to the Veteran dated in August 2005, which pertained to his already granted Chapter 35 benefits.  The Veteran was assigned a delimiting date for use of his Chapter 30 benefits of June 14, 2008, which was 10 from the day after separation from service.  

In 2009, the Veteran sought to enroll in additional coursework.  However, the Veteran had no further educational assistance benefits as the time period to use those benefits had expired.  The Veteran contends that he was unaware of any delimiting date and indicates that he really needs those benefits.  He stated that he was unable to previously use his benefits since he was working full-time.  In essence, he requests an extension of the assigned delimiting date of June 14, 2008.  

The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  There is no evidence of record to demonstrate any active duty after June 13, 1998.

VA law and regulations provide that an extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct. It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a) (2).

In this case, by his own admission, the Veteran did not initiate his chosen program of education due to employment obligations, not because of a physical or mental disability.  

The Board acknowledges the Veteran's contentions and his desire to seek further education.  However, the legal criteria governing the payment of education benefits are clear and specific, and the Board is, regrettably, bound by them.  As the evidence does not establish that the appellant had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met.

The Board is aware that the Veteran does not believe that he was properly informed.  However, that fact alone, even if accurate, is insufficient to confer additional eligibility under Chapter 30.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The Board is bound by the law and cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2000); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  There simply is no provision pursuant to which the Board may grant the benefits sought.

As the disposition of this claim is based on the law, and not on the facts of the case, the appellant's claim for a delimiting date beyond June 14, 2008 must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis.


ORDER

An extension of the appellant's basic 10-year period of eligibility for receiving educational assistance benefits under Chapter 30 beyond the delimiting date of June 14, 2008, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


